Citation Nr: 1243254	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-40 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left ankle disability, claimed as left ankle tarsal coalition with secondary degenerative changes.


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to October 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The record reflects that the Veteran requested a Board videoconference hearing, but he subsequently cancelled the request.  


FINDINGS OF FACT

1.  The left ankle strain diagnosed in service was acute and transitory with no further complaints or findings during the remainder of his active service.  

2.  Service treatment records reveal no complaints or findings of any foot or ankle abnormalities, to include pes planus or tarsal coalition, at any time during his active service.  

3.  The preponderance of the probative evidence indicates that the Veteran's current left ankle disability is not related to service, including the left ankle complaints noted therein. 


CONCLUSION OF LAW

The criteria for establishing service connection for a left ankle disability, claimed as left ankle tarsal coalition with secondary degenerative changes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a March 2009 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, the August 2010 report of VA examination, VA treatment records, private treatment records, and statements from the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting to his VA examination, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2012).

The Veteran claims that he is entitled to service connection for a left ankle disability.  He concedes that he suffers from a congenital condition that pre-existed service.  He contends that he was misdiagnosed with an ankle strain in service.  He further contends that because of "prolonged standing, marching, and fitness training" he suffered "collateral damage."  

The Veteran's service treatment records show that in April 1981, he reported to sickbay complaining of left ankle pain; he was assessed with left ankle strain, and was treated with an ankle wrap and aspirin.  Except for this isolated incident, service treatment records fail to show any further complaints, treatment, or diagnosis of any left ankle disorder in service.  In addition, no abnormalities of the left ankle or feet were found at his service enlistment, reenlistment and separation examinations in 1981, 1984 or 1988, respectively, other than a scar on the little left toe which was noted on entrance in 1981.

Records from St. Cloud Orthopedics Associates (St. Cloud Orthopedics) show that in June 1997, the Veteran had complained of left ankle and foot pain.  He stated that as a teenager he was told that there was something wrong with his foot and he might require surgical intervention; he also reported that he had fractured his left ankle as the result of a previous injury; however, he did not indicate (and the evidence does not reflect) he incurred this injury in service.  He reported experiencing intermittent problems with prolonged ambulation, especially on uneven or cement surfaces.  

An x-ray taken at that time revealed that the Veteran had severe pes planus; 
there was also some indication there was a fibrous coalition present.  He was recommended for a computerized axial tomography (CAT) scan, and was provided one at St. Cloud Hospital.  The CAT scan showed that the Veteran's left hind foot had bilateral bony and cartilaginous/fibrous coalitions involving the middle facet of the subtalar joint.  During a July 1997 follow up appointment, the Veteran was informed of the findings, and was referred to another provider to be fit for a fabricated ankle foot orthotic to stabilize his ankle and foot.

In October 2005, the Veteran was seen at a VA Medical Center (VAMC) Orthopedic Clinic.  He reported that he had experienced left foot pain since age 16, but had not been treated for this pain until 1998, when he was seen by St. Cloud Orthopedics.  The Veteran underwent an x-ray and magnetic resonance imaging (MRI); upon review of the associated radiographic reports, the VA physician diagnosed the Veteran with symptomatic tarsal coalition of the left foot with progressive early degenerative changes to the hind foot.  A computerized tomography (CT) scan revealed old fibrous coalitions at middle and anterior facets of the subtalar joints bilaterally, with secondary degenerative changes present.  The Veteran was diagnosed with symptomatic fibrous tarsal coalitions and was recommended for triple arthrodesis surgery; he underwent this procedure in February 2007.  A December 2007 treatment report noted post-surgical x-ray and CT scan reports taken over an eight-month period reflected that the Veteran's subtalar and talonavicular joints appeared to be consolidating well with some minimal change at the superior portion of the calcaneal cuboid.    

The Veteran was afforded a VA joints examination in August 2010, during which the claims file was reviewed.  The examiner recorded the medical history provided by the Veteran; specifically, he noted the Veteran's assertion that the onset of his left ankle disability began in boot camp when he was "misdiagnosed" with left ankle sprain.  After a physical examination and upon review of a contemporaneous x-ray taken of the Veteran's left ankle, the examiner diagnosed the Veteran with left ankle tarsal coalition caused by left flatfoot and secondary degenerative changes, status-post triple arthrodesis.  

The examiner opined that the Veteran's left ankle condition existed prior to service, and was not aggravated beyond its normal progression.  The examiner reasoned that the Veteran was seen a single time in service in April 1981, complaining of left ankle pain, and was diagnosed with left ankle sprain; the Veteran's October 1988 separation examination was negative for indication of any left ankle abnormalities.  The VA examiner observed that current VA and private treatment records showed that the Veteran's left ankle pain was caused by pes planus; however, he noted that service treatment records failed to note any pes planus condition in service.  Furthermore, he noted that the Veteran did not seek treatment for his left ankle condition until 1997, many years after his in-service injury.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disability.

As noted, the Veteran was diagnosed with left ankle strain in service; however, service treatment records do not reflect this was a chronic condition.  Indeed, service treatment records during the remaining 7 years of service were negative for any further complaints, diagnoses, or treatment for any abnormalities affecting the left foot or ankle.  Similarly, no abnormalities affecting the Veteran's left foot or ankle were noted at his reenlistment examination in 1984, or at his separation examination in 1988.  

The Board acknowledges the Veteran's contentions that his in-service left ankle strain represented a misdiagnosis in service.  However, there is no medical opinion supporting this lay contention.  Indeed, he had no further complaints during service, no congenital foot or ankle abnormality was noted on reenlistment and separation examinations, and the VA examiner did not conclude that the strain in service represents a misdiagnosis.  The Board observes that as a layperson, the Veteran is not competent to provide a medical opinion on a matter such as the etiology of his current left ankle disability, which requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current left ankle disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the August 2010 VA examiner's opinion and the in-service and post-service treatment records to be more probative than the Veteran's lay assertions as to the onset and etiology of his current left ankle disability.

In addition, the Board notes that the first post-service objective medical evidence of a left ankle disability, including arthritic changes, was noted in a June 1997 private treatment record, more than 16 years after his in-service injury.  Indeed, the first objective evidence of any the existence of congenital pes planus and tarsal coalition is in 1997.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed.Cir.2000) (concluding that the absence of medical records for complaint or treatment of relevant condition for a prolonged period constituted clear and convincing evidence that the veteran's condition did not undergo a permanent increase in disability during service); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The most probative evidence indicates the Veteran's current left ankle disability is diagnosed as left ankle tarsal coalition and is related to flat feet which existed prior to service.  There is no evidence of flat feet prior to service, during service, or at any time prior to 1997.  "[T]he presumption of soundness is not a sword for the veteran to fulfill the second element of service connection without any evidence of the manifestation of an in-service disability.  Otherwise stated, before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, --- Vet. App. ----, No. 11-2355 (Oct. 24, 2012).  Here, the pre-existing condition causing the current left ankle disability was not shown prior to service or during service.  There is no evidence that the only left ankle condition noted in service, a left ankle strain, existed prior to service.  

In short, there is no competent and probative evidence linking the Veteran's current left ankle disability with his military service.  As noted above, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis added).  While there is no question the Veteran has a current left ankle disability, there is no medical evidence evincing a causal connection between his in-service left ankle strain and his current disability.  Significantly, August 2010 VA examiner noted that the current private and VA records related the Veteran's left ankle pain to pes planus, a condition that was not noted in service, but has been shown to be congenital.  The VA examiner indicated that there was no aggravation of the congenital disability beyond normal progression by military service. 

Thus, absent competent evidence of a link between the current left ankle disability and in-service occurrence or aggravation, there is no basis to establish service connection.

In summary, the most probative evidence indicates that the Veteran's current left ankle disability is not related to service.  Likewise, there is no competent evidence that any arthritis became manifest to a compensable degree within one year from the date of termination of active service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a left ankle disability is denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a left ankle disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


